Appeal from an order of the Supreme Court, Niagara County (John P Lane, J.), entered March 5, 2002. The order, insofar as appealed from, granted the motion of defendant Nancy Kowalski for summary judgment on her counterclaim.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Pine, J.P., Hurlbutt, Scudder, Gorski and Hayes, JJ.